Citation Nr: 0739259	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1952 to March 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims file was subsequently transferred to the 
Houston, Texas RO, which presently has jurisdiction of the 
case.  

In September 2007, the veteran appeared at a VA office in San 
Antonio, Texas and testified at a video conference hearing 
that was conducted by the undersigned Veterans Law Judge 
sitting in Washington, D.C.  A transcript of that hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran underwent a fee-basis VA audiological examination 
in April 2005, wherein the examiner diagnosed bilateral 
sensorineural hearing loss and tinnitus.  The examiner noted 
the veteran's reported exposure to noise during service but 
none outside of service, and of the veteran's in-service and 
post-service occupational history.  However, in furnishing an 
opinion that it was less than likely that the veteran's 
hearing loss and tinnitus were related to acoustic trauma 
during military service, the examiner offered no rationale or 
explanation for the opinion.  It is also noted that an 
earlier private medical record, dated in August 2001, 
indicated that the veteran's hearing loss was secondary to 
noise exposure, but there was no opinion as to the type of 
noise or the date of such exposure.  A supplemental medical 
opinion is needed to clarify the etiology of the veteran's 
hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA fee-
basis examiner who evaluated the veteran 
in April 2005, and request that the 
audiologist provide additional comment and 
rationale for the opinion expressed in 
regard to the likelihood that the 
veteran's bilateral hearing loss and 
tinnitus are related to acoustic trauma 
during his period of military service from 
March 1952 to March 1956.  If the examiner 
is not available, schedule the veteran for 
another VA examination to obtain the 
opinion.  A complete rationale for any 
opinion expressed should be included in 
the report.  

2.  Upon completion of the foregoing, 
these claims should be readjudicated.  If 
the decision remains adverse to the 
veteran, then provide him with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


